UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x Quarterly Report Under Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2013 ¨ Transition Report Under Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-50142 SOLAR POWER, INC. (Exact name of registrant as specified in its charter) California 20-4956638 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 3300 Douglas Boulevard, Suite # 360 Roseville, California 95661-3888 (Address of Principal Executive Offices) (Zip Code) (916) 770-8100 (Issuer’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes ¨ No x The number of outstanding shares of the registrant’s common stock as of May 15, 2013 was 198,214,456. Table of Contents TABLE OF CONTENTS Page PART I — Financial Information 3 Item1 — Financial Statements (unaudited) 3 Item 2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item3 — Qualitative and Quantitative Disclosures About Market Risk 22 Item4 — Controls and Procedures 22 Part II — Other Information 24 Item1 — Legal Proceedings 24 Item1A — Risk Factors 24 Item2 — Unregistered Sales of Equity Securities and Use of Proceeds 25 Item3 — Defaults Upon Senior Securities 25 Item4 — Mine Safety Disclosures 25 Item5 — Other Information 25 Item6 — Exhibits 26 Signatures 27 PART I FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS SOLAR POWER, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except for share data) (unaudited) March 31, (unaudited) December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $396 and $393, respectively Accounts receivable, related party Notes receivable Costs and estimated earnings in excess of billings on uncompleted contracts Construction in progress Inventories, net Prepaid expenses and other current assets Restricted cash 20 20 Total current assets Intangible assets Restricted cash Notes receivable, noncurrent - Property, plant and equipment at cost, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accounts payable, related party Lines of credit Accrued liabilities Billings in excess of costs and estimated earnings on uncompleted contracts Billings in excess of costs and estimated earnings on uncompleted contracts, related party - 49 Loans payable and capital lease obligations Total current liabilities Financing and capital lease obligations, net of current portion Other liabilities Total liabilities Commitments and contingencies - - Stockholders’ equity: Preferred stock, par $0.0001, 20,000,000 shares authorized; none issued and outstanding - - Common stock, par $0.0001, 250,000,000 shares authorized; 198,214,456 and 198,214,456 shares, respectively, issued and outstanding 20 20 Additional paid in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 SOLAR POWER, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except for per share data) (unaudited) For the Three Months Ended March 31, 2012 As Recast (1) Net sales: Net sales $ $ Net sales, related party - Total net sales Cost of goods sold: Cost of goods sold Cost of goods sold, related party - Total cost of goods sold Gross profit Operating expenses: General and administrative Sales, marketing and customer service Engineering, design and product management Total operating expenses Operating loss ) ) Other (expense) income: Interest expense ) ) Interest income Other income Total other expense, net ) ) Loss before income taxes ) ) Provision for (benefit from) income taxes 9 ) Net loss $ ) $ ) Net loss per common share: Basic $ ) $ ) Diluted $ ) $ ) Weighted average number of common shares used in computing per share amounts: Basic Diluted As recast to reflect the financial results of SGT, combined with the financial results of Solar Power, Inc. as required under the accounting guidelines for a transfer of an entity under common control (refer to Note 5 —Acquisition of Solar Green Technology ). The accompanying notes are an integral part of these condensed consolidated financial statements. 4 SOLAR POWER, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (In thousands) (unaudited) For the Three Months Ended March 31, 2012 As Recast (1) Net loss $ ) $ ) Other comprehensive income (loss): Foreign currency translation adjustment ) Net change in accumulated other comprehensive loss ) Comprehensive loss $ ) $ ) As recast to reflect the financial results of SGT combined with the financial results of Solar Power, Inc., as required under the accounting guidelines for a transfer of an entity under common control (see Note 5— Acquisition of Solar Green Technology ). The accompanying notes are an integral part of these condensed consolidated financial statements 5 SOLAR POWER, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (unaudited) For the Three Months Ended March 31, 2012 As Recast (1) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Amortization of intangible assets Stock-based compensation expense 71 98 Provision for warranty - 75 Amortization of warrant cost to interest expense - 18 (Gain) loss on sales of fixed assets ) ) Change in deferred taxes (5 ) ) Non-cash activity related to solar system subject to financing obligation ) ) Other non-cash activity (3 ) 3 Changes in operating assets and liabilities: Accounts receivable ) ) Accounts receivable, related party Costs and estimated earnings in excess of billing on uncompleted contracts ) ) Costs and estimated earnings in excess of billing on uncompleted contracts, related party - ) Construction in process ) Inventories Prepaid expenses and other assets ) ) Accounts payable ) ) Accounts payable, related party ) Income taxes payable (3
